 Case 3:20-cv-01351-MMH-JRK Document 1 Filed 12/01/20 Page 1 of 5 PageID 1




                              UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION


 KAWANA M. GRAVES,
                                                             CIVIL COMPLAINT
              Plaintiff,

 v.                                                       CASE NO. 3:20-cv-01351

 WEBSTER MONROE & ASSOCIATES,
 LLC,                                                   DEMAND FOR JURY TRIAL

              Defendant.


                                           COMPLAINT

         NOW comes KAWANA M. GRAVES (“Plaintiff”), by and through the undersigned

attorney, complaining as to the conduct of WEBSTER MONROE & ASSOCIATES, LLC

(“Defendant”), as follows:

                                       NATURE OF THE ACTION

      1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection Practices Act

(“FDCPA”) under 15 U.S.C. §1692 et seq. for Defendant’s unlawful conduct.

                                     JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the FDCPA. Subject matter jurisdiction

is conferred upon this Court by 15 U.S.C §1692, 28 U.S.C. §§1331 and 1337, as the action arises

under the laws of the United States.

      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

in the Middle District of Florida and a substantial portion of the events or omissions giving rise to

the claims occurred within the Middle District of Florida.

                                              PARTIES

                                                  1
 Case 3:20-cv-01351-MMH-JRK Document 1 Filed 12/01/20 Page 2 of 5 PageID 2




   4. Plaintiff is a consumer over 18 years-of-age residing in Jacksonville, Florida, which is

within the Middle District of Florida.

   5. Defendant is a third-party debt collector and a limited liability company organized under

the laws of the State of New York. Defendant is registered at 7510 Porter Road, Suite 1, Niagara

Falls, New York 14304. Defendant regularly collects from consumers in the State of Florida.

   6. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all

times relevant to the instant action.

                             FACTS SUPPORTING CAUSES OF ACTION

   7. The instant action stems from Defendant’s attempts to collect upon a defaulted personal

loan (“subject debt”) that Plaintiff purportedly owes. The subject debt was incurred for personal

and household purposes.

   8. Around the summer of 2020, Defendant began its collection campaign by telephonically

contacting Plaintiff.

   9. Upon speaking with Defendant, Plaintiff was informed of Defendant’s intent to collect the

subject debt.

   10. Furthermore, Defendant also contacted Plaintiff’s son in an attempt to collect upon the

subject debt.

   11. During the aforementioned calls, Plaintiff and Plaintiff’s son were told by Defendant that

there was a warrant for Plaintiff’s arrest and that Plaintiff needed to address the subject debt

immediately.

   12. Defendant’s threats were extremely distressing to Plaintiff and Plaintiff’s son.




                                                2
 Case 3:20-cv-01351-MMH-JRK Document 1 Filed 12/01/20 Page 3 of 5 PageID 3




   13. Moreover, on at least one occasion, Defendant failed to identify itself as a debt collector

when it communicated with Plaintiff.

   14. Plaintiff was taken aback by Defendant’s unprofessional conduct and harassing collection

campaign.

   15. Frustrated and confused over Defendant’s conduct, Plaintiff spoke with her attorneys

regarding her rights, resulting in expenses.

   16. Plaintiff has been unfairly and unnecessarily harassed by Defendant's actions.

   17. Plaintiff has suffered concrete harm as a result of Defendant’s actions, including but not

limited to, invasion of privacy, aggravation, and emotional distress.

            COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

   18. Plaintiff repeats and realleges paragraphs 1 through 17 as though full set forth herein.

   19. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.

   20. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it regularly

use the mail and/or the telephone to collect, or attempt to collect, delinquent consumer accounts.

   21. Defendant identifies itself as a debt collector, and is engaged in the business of collecting

or attempting to collect, directly or indirectly, defaulted debts owed or due or asserted to be owed

or due to others.

   22. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a transaction

due or asserted to be owed or due to another for personal, family, or household purposes.

         a. Violations of FDCPA § 1692e

   23. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any

false, deceptive, or misleading representation or means in connection with the collection of any

debt.”



                                                 3
 Case 3:20-cv-01351-MMH-JRK Document 1 Filed 12/01/20 Page 4 of 5 PageID 4




    24. In addition, this section enumerates specific violations, such as:

              “The representation or implication that nonpayment of any debt will result in the
              arrest or imprisonment of any person or the seizure, garnishment, attachment, or
              sale of any property or wages of any person unless such action is lawful and
              the debt collector or creditor intends to take such action.” 15 U.S.C. § 1692e(4);

              “The threat to take any action that cannot legally be taken or that is not intended
              to be taken.” 15 U.S.C. § 1692e(5);

              “The use of any false representation or deceptive means to collect or attempt to
              collect any debt or to obtain information concerning a consumer.” 15 U.S.C.
              §1692e(10); and

              “The failure to disclose in the initial written communication with the consumer
              and, in addition, if the initial communication with the consumer is oral, in that
              initial oral communication, that the debt collector is attempting to collect a debt
              and that any information obtained will be used for that purpose, and the failure to
              disclose in subsequent communications that the communication is from a debt
              collector…….” 15 U.S.C. §1692e(11).

    25. Defendant violated §1692e, e(4), e(5), and e(10) when it employed deceptive means to

collect or attempt to collect upon the subject debt. It was deceptive for Defendant to represent that

nonpayment of the subject debt would result in Plaintiff’s imprisonment. Defendant’s actions only

served to worry and confuse Plaintiff.

    26. Defendant violated 15 U.S.C. §§ 1692e, e(10), and e(11) through its failure to disclose

itself as a debt collector. By failing to disclose itself as a debt collector, Defendant deceptively and

misleadingly attempted to obscure Plaintiff’s rights under the FDCPA. Consequently, Defendant’s

objective was to obfuscate its status as a debt collector in order to prevent Plaintiff from vindicating

her rights.

         b. Violations of FDCPA § 1692f

    27. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using “unfair

or unconscionable means to collect or attempt to collect any debt.”




                                                       4
 Case 3:20-cv-01351-MMH-JRK Document 1 Filed 12/01/20 Page 5 of 5 PageID 5




   28. Defendant violated §1692f when it unfairly attempted to collect from Plaintiff.

Specifically, it was unfair for Defendant to falsely assert that Plaintiff would be imprisoned if she

failed to make a payment.

   29. As pled in paragraphs 15 through 17, Plaintiff has been harmed and suffered damages as a

result of Defendant’s illegal actions.

   WHEREFORE, Plaintiff, KAWANA M. GRAVES, respectfully requests that this Honorable

Court enter judgment in her favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned bodies of law;

   b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
      §1692k(a)(2)(A);

   c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
      under 15 U.S.C. §1692k(a)(1);

   d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
      §1692k(a)(3);

   e. Enjoining Defendant from further contacting Plaintiff seeking payment of the subject
      debt; and

   f. Awarding any other relief as this Honorable Court deems just and appropriate.



   Dated: December 1, 2020                                    Respectfully Submitted,

                                                              /s/ Alejandro E. Figueroa
                                                              Alejandro E. Figueroa, Esq.
                                                              Counsel for Plaintiff
                                                              Florida Bar No. 1021163
                                                              Sulaiman Law Group, Ltd
                                                              2500 S Highland Ave, Suite 200
                                                              Lombard, IL 60148
                                                              Telephone: (630) 575-8181 Ext. 120
                                                              alejandrof@sulaimanlaw.com




                                                 5
